Citation Nr: 1733047	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for a stomach condition, claimed as twisted esophagus (gastrointestinal disorder) or acid reflux disease, to include as due to service-connected posttraumatic stress disorder (PTSD) has been received. 

2.  Entitlement to service connection for a stomach condition, claimed as twisted esophagus (gastrointestinal disorder) or acid reflux disease, to include as due to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea as due to service-connected PTSD. 

4.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for a bilateral hearing loss disability has been received. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for tinnitus has been received. 

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1965 to December 1967.  The Veteran received the Combat Infantryman Badge and a Bronze Star Medal.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran previously claimed entitlement to service connection for bilateral hearing loss and tinnitus in October 2007.  The RO denied the Veteran's claim in July 2008 and the Veteran perfected an appeal to the Board.  However, in a statement dated October 2009 and before certification to the Board, the Veteran's representative requested in writing to withdraw all issues on appeal.  The Veteran submitted medical evidence in December 2009 that the RO interpreted as an informal claim for service connection for bilateral hearing loss and tinnitus.  The RO readjudicated the Veteran's hearing loss and tinnitus claims in a June 2010 decision, but did not expressly find new and material evidence sufficient to reopen a previously denied claim.  As the RO adjudicated the Veteran's claim on the merits in the June 2010 decision and the September 2012 statement of the case (SOC), there has been no prejudice to the Veteran by the RO's failure to expressly reopen the Veteran's claims.  Regardless, if the RO reopens a claim and adjudicates on the merits, the Board must first determine if the claim was properly reopened and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities has been raised by the record in an October 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue entitlement to service connection for a stomach condition and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1968 rating decision, the RO denied service connection for a stomach condition, among other disabilities, based on a lack of evidence of a current stomach condition.  The Veteran was notified of the adverse determination, he did not appeal the determination, and no new and material evidence was submitted within the applicable appeal period.

2.  Since the final December 1968 decision, the Veteran was examined by VA in August 2013 and an opinion was offered on the nexus between the Veteran's claimed stomach condition and his service.  

3.  In a July 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, among other disabilities, based on a lack of evidence of a nexus between his current disabilities and his service.  The Veteran appealed this decision but requested to withdraw the appeals in an October 2009 statement.  The July 2008 rating decision became final when the Veteran withdrew his appeal in October 2009.

4.  Since the final July 2008 decision, the Veteran submitted an opinion from a private audiologist in June 2011 addressing the connection between the Veteran's current bilateral hearing loss and tinnitus disabilities and his service.  

5.  Resolving reasonable doubt in favor of the Veteran, there is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a bilateral hearing loss disability that is related to his active service.  

6.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service. 


CONCLUSIONS OF LAW

1.  The December 1968 rating decision, which denied the Veteran's claim of entitlement to service connection for a stomach condition, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence presented since the December 1968 rating decision is new and material, and the claim for entitlement to service connection for a stomach condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The July 2008 rating decision, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

4.  The additional evidence presented since the July 2008 rating decision is new and material, and the claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision below represents a complete grant of the benefits sought on appeal, namely the reopening of previously denied claims entitlement to service connection for bilateral hearing loss and tinnitus, and remands the remaining issues, discussion of the Duties to Notify and Assist is not required.

II.  Claims to Reopen

As noted above, the RO denied entitlement to service connection for a stomach condition in a December 1968 rating decision and bilateral hearing loss and tinnitus in a July 2008 rating decision.  The December 1968 decision noted that the Veteran did not have a stomach condition at a VA examination in November 1968.  The July 2008 decision noted that there was insufficient evidence to conclude that the Veteran's hearing loss and tinnitus disabilities began in service or are related to the Veteran's service.
 
Although the prior decisions became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is considered beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Since the RO's previous final denial in December 1968, the Veteran underwent a VA examination in August 2013 and a VA examiner provided an opinion addressing the Veteran's claim of a connection between his service and a stomach condition.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because this evidence relates to a potential nexus between a current disability and the Veteran's service, the Board concludes that this newly received evidence is not cumulative of the record at the time of the December 1968 decision with respect to the issue of entitlement to service connection for a stomach condition, and it raises a reasonable possibility of substantiating the Veteran's claims.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the December 1968 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.

As for the Veteran's hearing loss and tinnitus claims, since the RO's denial in July 2008, the Veteran has submitted a statement by an Audiologist, Ms. K.D.B., in June 2011 that addresses the connection between the Veteran's bilateral hearing loss and tinnitus disabilities and his in-service noise exposure.  Ms. K.D.B. identified the Veteran's in-service noise exposure, listed his continuing symptoms, and provided an opinion linking his disabilities to his in-service noise exposure.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because this evidence relates to whether the Veteran's in-service noise exposure led to his current bilateral hearing loss and tinnitus disabilities, the Board concludes that this newly received evidence is not cumulative of the record at the time of the July 2008 decision with respect to the issue of entitlement to service connection for bilateral hearing loss and tinnitus, and it raises a reasonable possibility of substantiating the Veteran's claims.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the July 2008 RO decision constitutes new and material evidence and the claims must be reopened.  38 C.F.R. § 3.156.

III.  Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus.  Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease evidenced as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

Analysis - Bilateral Hearing Loss

The Veteran asserts entitlement to service connection for bilateral hearing loss.  The Board finds that entitlement to service connection for bilateral hearing loss is warranted.  

As noted above, impaired hearing is considered a disability when certain audiological limitations are present.  The results of the March 2008 VA examination indicate the presence of a bilateral hearing loss disability.  The Veteran's auditory thresholds at 3000 and 4000 Hertz (Hz) exceed 40 decibels in both ears and the thresholds in both ears for at least three frequencies, for example at 2000, 3000, and 4000 Hz in both ears, exceeded 26 decibels.  The report of Ms. K.D.B. confirms the Veteran has a bilateral hearing loss disability for VA purposes, as puretone averages at 1, 2, 3, and 4 KHz were 45 decibels in the Veteran's right ear and 44 in the left.  Thus, the first Shedden element is met as the Veteran has a bilateral hearing loss disability for VA purposes.  

The Veteran served in Vietnam and received the Combat Infantryman Badge and the Bronze Star Medal.  The opinion of Ms. K.D.B. indicates that the Veteran was exposed to noise from small arms, machine guns, grenade launchers, mortars, and bazookas.  Ms. K.D.B. indicated that the Veteran would experience ringing in his ears and muffled hearing after being exposed to tank cannon and howitzer fire.  Ms. K.D.B.'s report is consistent with Veteran's reports that he engaged in combat and the medals listed on his service personnel records.  Thus, the second Shedden element is met, as there is evidence of an in-service exposure to acoustic trauma.  

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his service.  

The March 2008 VA examiner concluded that the Veteran's hearing loss is unrelated to his service.  However, the VA examiner's opinion was based on the fact that the Veteran's separation audiogram was normal and provided little other rationale supporting the conclusion that his hearing loss is less likely as not related to service.  This opinion is inadequate because it lacks sufficient explanation for the VA examiner's ultimate conclusion that would permit the Board to evaluate the probative value of the ultimate conclusion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).  Likewise, a private opinion from Dr. J.B.S., M.D., submitted in October 2009 has an insufficient rationale.  Dr. J.B.S.'s opinion is based on almost entirely on the Veteran's statements and does not make reference to either the Veteran's service treatment records (STRs) or post-service diagnostic testing.  

In contrast, the opinion of Ms. K.D.B. from June 2011 provides a thorough explanation for her ultimate opinion and includes results of diagnostic testing, although the report does not mention whether Ms. K.D.B. reviewed the Veteran's file.  Ms. K.D.B. noted the Veteran's in-service noise exposure, his reports of ringing and muffled hearing after acoustic trauma, and the lack of a family history of hearing loss or ear surgery.  The Veteran has moderately sloping neurosensory hearing loss bilaterally, which is expected with acoustic trauma.  The Veteran's puretone averages at 1, 2, 3, and 4 KHz were 45 decibels in the right ear and 44 in the left.  The Veteran's word recognition scores using the Maryland CNC Word List CD were 88 percent at 75 decibels masked in the right ear and 92 percent at 75 decibels masked in the left ear.  Ms. K.D.B. concluded by noting that the Veteran's in-service noise exposure was sufficient to cause acoustic trauma and opined that the Veteran's bilateral hearing loss is likely related to his military service.  

Another VA examination was conducted in June 2012.  However, the VA examiner was unable to come to a conclusion about the relationship between the Veteran's hearing loss and his service because the Veteran's responses were not consistent or reliable.  The Veteran was reinstructed multiple times but his responses were still not reliable.  The VA examiner noted that the Veteran's the results of puretone threshold testing did not match the Veteran's speech reception thresholds, bone conduction studies, or word recognition scores.  Further, the Veteran was able to carry on a conversation prior to, and following, testing without difficulty.  

Although the VA examiners were unable to find a nexus between the Veteran's bilateral hearing loss disability and his service, the opinion of Ms. K.D.B. provides a competent and credible opinion linking the Veteran's disability to his service with sufficient explanation to permit the Board to evaluate the probative value of the opinion.  The Board places more weight on the detailed opinion of Ms. K.D.B. and less weight on the speculative or conclusory opinions of the VA examiners.  As such, there is credible evidence the Veteran was exposed to acoustic trauma in-service, he has a current bilateral hearing loss disability for VA purposes, and Ms. K.D.B.'s opinion provides competent evidence of a nexus between the Veteran's service and his current bilateral hearing loss disability.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis - Tinnitus

The Veteran asserts entitlement to service connection for tinnitus.  The Board finds that entitlement to service connection for tinnitus is warranted.  

Here, the first Shedden element is satisfied as the Veteran is competent to identify tinnitus by its observable manifestations.  Charles, 16 Vet. App. at 374-75.  This diagnosis is confirmed by the March 2008 VA examiner's report, Ms. K.D.B.'s June 2011 opinion, and the June 2012 VA examination.  

The second Shedden element is met as the Veteran credibly reported in-service noise exposure to the VA examiners, Dr. J.B.S., and Ms. K.D.B.  Dr. J.B.S. reported that the Veteran dated the ringing in his ears to his service and Ms. K.D.B. noted that the Veteran reported ringing in his ears after exposure to acoustic trauma in-service.  

The remaining question is whether there is sufficient evidence a nexus between the Veteran's in-service noise exposure and his current tinnitus.  The March 2008 VA examiner opined that the Veteran's tinnitus is less likely as not related to his service because "tinnitus was described with an onset of 20 years," and the Veteran's hearing was found to be normal at discharge.  It is unclear whether the VA examiner meant 20 years after the Veteran's service or 20 years prior to the VA examination, but the opinions of both Dr. J.B.S. and Ms. K.D.B. both date the onset of the Veteran's tinnitus to his service.  Dr. J.B.S. noted that the Veteran reported ringing in his ears at discharge from the military, but it was mild and tolerable.  Ms. K.D.B. reported the Veteran began to notice ringing in his ears after exposure to tank cannons and howitzers without hearing protection.  Ms. K.D.B. explained that this ringing and muffling is an accurate description of a symptom of acoustic trauma.  The June 2012 VA examiner was unable to offer an opinion as to the etiology of the Veteran's tinnitus due to the inconsistency and invalidity of the Veteran's responses to testing.  Thus, no adequate opinion contradicts the findings of Dr. J.B.S. and Ms. K.D.B. of a nexus between the Veteran's tinnitus and his service.  

As noted above, tinnitus is a disability the Veteran is competent to identify.  Charles, 16 Vet. App. at 374-75.  There is no reason to doubt the credibility of the Veteran's reports and he is competent to report the continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is considered competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible in his reporting of continuous symptoms since service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran had noise exposure in service and that he currently has tinnitus.  Additionally, the Board finds persuasive the competent medical opinions finding a nexus between the Veteran's current tinnitus and his service.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen the claim for entitlement to service connection for a stomach condition is reopened. 

New and material evidence having been received, the appeal to reopen the claim for entitlement to service connection for bilateral hearing loss is reopened. 

New and material evidence having been received, the appeal to reopen the claim for entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran also asserted entitlement to service connection for a stomach condition and sleep apnea as due to service-connected PTSD.  

VA obtained an opinion addressing the etiology of the Veteran's stomach condition in August 2013.  The VA examiner opined that the Veteran's condition was less likely as not incurred in service or caused by an in-service injury.  The VA examiner explained that there is no medical evidence to support the condition of GERD being caused by PTSD with major depressive disorder.  The VA examiner's ultimate opinion addresses direct service connection, yet her rationale only addresses whether the Veteran's stomach condition is due to PTSD.  This opinion is inadequate to resolve the Veteran's claim as it does not provide sufficient rationale to allow the Board to consider the probative value of the opinion and thus a new VA examination is necessary.  

VA also obtained an opinion in July 2013 addressing whether the Veteran's sleep apnea is due to his PTSD.  The VA examiner opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's PTSD.  The VA examiner explained the biological basis of obstructive sleep apnea, identifying a genetic component.  The VA examiner also noted that obesity is another major factor and tonsil enlargement can be an important cause.  Thus, the VA examiner concluded that it is less likely as not that the Veteran's sleep apnea was caused by his service-connected PTSD.  

First, the VA examiner failed address whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  Next, while the VA examiner provided useful information about the possible biological and physical history of sleep apnea, she did not provide a useful connection between these bases and the Veteran's specific medical history.  Neither did she state whether the Veteran has obesity or tonsil enlargement.  She merely concluded that sleep apnea was less likely as not caused by the Veteran's service connected PTSD without further explanation.  Thus, a clarifying addendum opinion is necessary.   

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by a NEW examiner with appropriate expertise to determine the nature and etiology of the Veteran's stomach condition, claimed as twisted esophagus (gastrointestinal disorder) or acid reflux disease, to include as due to service-connected posttraumatic stress disorder (PTSD).  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims file, including a copy of this REMAND, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a)  Provide a specific diagnosis for any current stomach condition or gastrointestinal disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed stomach condition or gastrointestinal disability originated during, or is etiologically related to, active duty service. 

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed stomach condition or gastrointestinal disability was caused by, or aggravated by the Veteran's service-connected PTSD, or any other service-connected condition. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After completion of the above development, return the claims file to the VA examiner who offered the July 2013 opinion as to the etiology of the Veteran's claimed sleep disorder.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a) Provide a diagnosis for any current sleep disorder; and specifically distinguish between current symptoms of the Veteran's service-connected PTSD and a separate sleep disorder.

(b)  For any sleep disorder aside from symptoms of the Veteran's service-connected PTSD, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the sleep disorder was caused by, or aggravated by the Veteran's service-connected PTSD, or any other service-connected condition. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


